DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 22, 2021.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael J. Mehrman (Reg. No. 40,086) on August 19, 2022.

Claim 16 has been amended to recite: 
Claim 16, line 6, “against the outer insulator housing”, has been replaced with - - against [[the]] an outer insulator housing - -.
Examiner’s Note: The above changes merely correct for typographical errors and in no manner affects the scope of the claims. More importantly, the changes do not further limit the claim language.


Allowable Subject Matter
Claims 1 – 20 are allowed.

The claimed combinations found within independent claims 1, 10 and 16 are considered novel and unobvious in view of the prior art of record. The closest prior art is considered to be: Khatri (US 2016/0265978 A1) in view of Phillips (US 2018/0017610 A1).

With regard to claim 1, Khatri teaches a temperature sensor/transmitter (58 – Fig. 5 - Fig. 8) for an electric power voltage arrester (16 – Fig. 1, Fig. 2) comprising an outer insulator housing (30 – Fig. 1, Fig. 2, Fig. 4) extending radially from an inner core (30a – Fig. 2, Fig. 4), comprising: an energy harvesting power supply (76 – Fig. 8) ([0047] lines 27-29), and electronics (60, 70, 72, 74, 76 – Fig. 8) comprising a temperature detector (60 – Fig. 8), a processor (74 – Fig. 8), a memory (implicit), a wireless transmitter (72 – Fig. 8), a transmit capacitor ([0047] lines 40-43), and an antenna (70 – Fig. 8). Phillips teaches an energy harvesting power supply (21 – Fig. 3) ([0021] lines 1-6), comprising an inner voltage gradient pickup (28, 17 – Fig. 1 - Fig. 3) configured for attachment against the outer insulator housing (14 – Fig. 1), and an outer voltage gradient pickup (27, 16 – Fig. 1 - Fig. 3) configured for attachment radially spaced apart from the inner voltage gradient pickup (28, 17 – Fig. 1 - Fig. 3), and electronics (20 – Fig. 3) ([0022] lines 17-20) positioned between and receiving electric power from the inner and outer voltage gradient pickups (28, 17; 27, 16 – Fig. 1 - Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the energy harvesting power supply of Khatri, to have an inner and outer voltage gradient pickup, as taught by Phillips, in order to improve/assure the harvesting/collection of energy for the energy power supply.
With regard to claim 10, Khatri teaches an instrumented electric power voltage arrester (16 – Fig. 2), comprising: an electric power voltage arrester (16 – Fig. 1 - Fig. 2) comprising an outer insulator housing (30 – Fig. 1, Fig. 2, Fig. 4) extending radially from an inner core (30a – Fig. 2, Fig. 4) configured, comprising; and a temperature sensor/transmitter (58 – Fig. 5 - Fig. 8), comprising: an energy harvesting power supply (76 – Fig. 8) ([0047] lines 27-29), and electronics (60, 70, 72, 74, 76 – Fig. 8), comprising a temperature detector (60 – Fig. 8), a processor (74 – Fig. 8), a memory (implicit), a wireless transmitter (72 – Fig. 8), a transmit capacitor ([0047] lines 40-43), and an antenna (70 – Fig. 8). Phillips teaches an energy harvesting power supply (21 – Fig. 3) ([0021] lines 1-6), comprising an inner voltage gradient pickup (28, 17 – Fig. 1 - Fig. 3) configured for attachment against the outer insulator housing (14 – Fig. 1), and an outer voltage gradient pickup (27, 16 – Fig. 1 - Fig. 3) configured for attachment radially spaced apart from the inner voltage gradient pickup (28, 17 – Fig. 1 - Fig. 3), and electronics (20 – Fig. 3) ([0022] lines 17-20) positioned between and receiving electric power from the inner and outer voltage gradient pickups (28, 17; 27, 16 – Fig. 1 - Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the energy harvesting power supply of Khatri, to have an inner and outer voltage gradient pickup, as taught by Phillips, in order to improve/assure the harvesting/collection of energy for the energy power supply.
With regard to claim 16, Khatri teaches an electric power operation and maintenance system (Fig. 9 – Fig. 12), comprising: an instrumented electric power voltage arrester (16 – Fig. 9) connected to an electric power line (26 – Fig. 9), comprising: an energy harvesting power supply (76 – Fig. 8) ([0047] lines 27-29), electronics (60, 70, 72, 74, 76 – Fig. 8), comprising a temperature detector (60 – Fig. 8), a processor (74 – Fig. 8), a memory (implicit), a wireless transmitter (72 – Fig. 8), a transmit capacitor ([0047] lines 40-43), and an antenna (70 – Fig. 8), and an operations control system (90, 150, 160 – Fig. 9 - Fig. 12) located remotely from the instrumented electric power voltage arrester (16 – Fig. 9) configured to receive over-temperature indications from the instrumented electric power voltage arrester (16 – Fig. 9) and schedule replacement the instrumented electric power voltage arrester in response to the over- temperature indications ([0047] lines 27-54, [0056] lines 1-53). Phillips teaches an energy harvesting power supply (21 – Fig. 3) ([0021] lines 1-6), comprising an inner voltage gradient pickup (28, 17 – Fig. 1 - Fig. 3) configured for attachment against an outer insulator housing (14 – Fig. 1), and an outer voltage gradient pickup (27, 16 – Fig. 1 - Fig. 3) configured for attachment radially spaced apart from the inner voltage gradient pickup (28, 17 – Fig. 1 - Fig. 3), and electronics (20 – Fig. 3) ([0022] lines 17-20) positioned between and receiving electric power from the inner and outer voltage gradient pickups (28, 17; 27, 16 – Fig. 1 - Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the energy harvesting power supply of Khatri, to have an inner and outer voltage gradient pickup, as taught by Phillips, in order to improve/assure the harvesting/collection of energy for the energy power supply.

The following is an examiner’s statement of reasons for allowance:  
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the inner voltage gradient pickup comprises a heat conductive frame, and the electronics comprise a resistance temperature detector positioned against the heat conductive frame.”
Claim(s) 2 – 9 are allowed by dependence on claim 1.

With regard to claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the inner voltage gradient pickup comprises a heat conductive frame, and the electronics comprise a resistance temperature detector positioned against the heat conductive frame.”
Claim(s) 11 – 15 are allowed by dependence on claim 10.

With regard to claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the inner voltage gradient pickup comprises a heat conductive frame, and the electronics comprise a resistance temperature detector positioned against the heat conductive frame.”
Claim(s) 17 – 20 are allowed by dependence on claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Fan (CN 112782458 A) teaches a lightning arrester intelligent detecting module and the matched lightning arrester zinc oxide component; the lightning arrester comprises an insulating shell, a lightning arrester zinc oxide component composed of several zinc oxide sheets set in the insulating shell; the end part of the lightning arrester zinc oxide component receiving the high voltage line is top; the end part of the metal cross arm contact bottom, wherein the intelligent detection module comprises a current transformer, a signal collecting unit for collecting the signal detected in the current transformer, a data processing unit and a central control processing unit; a lead is led out between one zinc oxide sheet closest to the bottom in the lightning arrester zinc oxide component and the upper one zinc oxide sheet; and the lead passes through the current transformer and then connected to the grounding shell; when the lightning arrester is lightning strike, the central control processing unit records the corresponding lightning stroke times; when the lightning arrester is not subjected to lightning strike, monitoring and recording the leakage current. The lightning arrester intelligent detecting module further comprises a zinc oxide temperature detecting unit, the zinc oxide temperature detecting unit comprises a platinum resistor, a measuring circuit and a signal processing circuit, the platinum resistor is adhered to the outer surface of the zinc oxide sheet closest to the bottom; two ends of the platinum resistor pin is connected to the measuring circuit; the measuring circuit transmits the level information on two sides of the platinum resistor to the signal processing circuit; the signal processing circuit converts the analogue quantity of the level information and transmits it to the central control processing unit.
Lang (DE 102017200125 B3) teaches an arrangement (4) for condition monitoring of a surge arrester (2), comprising an electrical resistance (3) designed for electrical connection to the surge arrester, characterized by a resistance temperature measuring device (5) for measuring the temperature of the electrical resistance (3), and by an evaluation device (7), which is designed to estimate from the change in temperature, an energy consumption by the surge arrester (2). Furthermore, the subject of the present invention is a method for condition monitoring of a surge arrester.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836